Citation Nr: 1118954	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-26 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for small pleural plaques, right upper posterior pleura.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for small pleural plaque, right upper posterior pleura (claimed as pulmonary nodule) with an initial noncompensable (zero percent) rating effective March 14, 2008.

The Veteran initially requested a hearing; however, a December 2008 statement, he withdrew his request for a hearing, noting that he had an anxiety disorder that would prevent him from participating in a hearing.

The issue of entitlement to service connection for a left lung disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

In March 2008, the Veteran filed a claim for service connection for possible asbestosis due to asbestos exposure.  

A February 2008 chest CT noted mild atelectasis in the posterior lung bases with a six mm nodule in the medial aspect of the left upper lobe.  The lungs were otherwise unremarkable.

During a May 2008 VA examination the examiner reviewed the September 2003 and February 2008 images and found that the left upper lobe nodule was not consistent with asbestos exposure.  However, the examiner noted that there was an October 2002 chest x-ray (not in the claims file) which mentioned calcified pleural plaques, but that a follow-up x-ray one month later showed that those findings were not present.  It was noted that the Veteran did not have any pleural calcifications in his most recent May 2008 chest x-ray and therefore the examiner found that the Veteran had no asbestos related lung issues.  A pulmonary function test was performed; however, the copy of the report associated with the claims folder was obviously the victim of poor computer program formatting, and cannot be understood by the undersigned Veterans' Law Judge.  In addition, it appears that the report did not include FVC or DLCO percentages that could be applied to the rating criteria under 38 C.F.R. § 4.97, Diagnostic Code 6833.  

An August 2008 letter from private physician T.J. noted that the Veteran had both the left lung nodule and a "little bit of pleural plaquing or pleural involvement in the right base posteriorly."

A December 2008 statement from private physician L.M. noted that the Veteran had right upper lung pleural plaque, and on review of his history of films, it had not changed over the years.  She noted the pleural plaques were consistent with asbestos exposure.  She also noted that the Veteran was stable from a pulmonary standpoint.

March 2009 spirometry testing, performed by Dr. L.M., noted FVC of 98 percent and DCLO of 100 percent.  It was interpreted to show mild airway obstructive patter.  The Veteran's diffusion capacity and lung volumes were normal.  His airway resistance was mildly elevated.  The physician did not have any comparison studies.  The spirometry testing carried out by Dr. L.M. is now two years old, and the most current treatment records in the claims file are three years old.  On remand, the Veteran should be afforded a VA examination that includes pulmonary function testing.  

Additionally the Veteran should be requested to provide consent to release medical information, including records from private physician L.M.  Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.) 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all VA and non-VA medical care providers who treated him for his right lung pleural plaques since 2008, specifically any treatment from private physician L.M. or treatment at St. Elizabeth's Regional Medical Center.  VA treatment records dated since 2008 should also be obtained.  Of particular interest is a proper report for the May 2008 VA pulmonary function test where the values can be understood.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an appropriate VA pulmonary examination by a physician for an opinion as to the current nature and severity of his lung disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Respiratory (Obstructive, Restrictive and Interstitial) Examination.  If any portion of the test is not performed, the examiner must provide a sound reason for the omission of that part of the test.  

Any opinion provided should be based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



